Exhibit FOR IMMEDIATE RELEASE Rentech Announces Results for Fiscal 2009 Second Quarter Company Increases Guidance for Consolidated EBITDA to $15 Million and for REMC EBITDA to $65 Million for FY 2009 LOS ANGELES (May 12, 2009) – Rentech, Inc. (NYSE AMEX: RTK) today announced results for its fiscal 2009 second quarter. The Company also increased previously provided financial guidance for the 2009 fiscal year. For the second quarter of fiscal year 2009 ended March 31, Rentech reported a net loss applicable to common shareholders of $16.5 million, or $0.10 per share. The loss included a $0.04 per share write-down of inventories of natural gas due to continued declines in the price of this key input to the Company’s fertilizer products. This compares to a net loss applicable to common shareholders of $22.8 million, or $0.14 per share, for the comparable period in fiscal year Results for the quarter reflected the effect of delayed shipments of fertilizer in the key markets of the Company’s wholly-owned nitrogen fertilizer business, Rentech Energy Midwest Corporation (REMC), due to weather conditions which improved significantly during April. Results of operations are typically seasonal due to the planting, growing and harvesting cycles of farmers. The timing of fertilizer applications, and therefore of shipments from REMC, can vary due to weather conditions. Revenue is recognized as products are shipped. The write-down of natural gas inventories reflects the Company’s policy of accounting for advanced purchases of gas as inventories. The Company’s practice is to purchase gas at fixed prices when fertilizer products are pre-sold at predetermined prices, in order to lock in margins on the pre-sold products. When gas prices decline, as in the first six months of fiscal year 2009, the value of gas contracts is marked to market, leading to the inventory adjustments. In periods after the inventory write-down, as product is delivered, cost of goods sold is recognized at the lower prices to which the gas inventory was written down, which would tend to result in higher margins. Rentech reported revenue of $16.8 million for the second quarter of fiscal year 2009, down from $28.5 millionfor the comparable quarter in the prior year. The reduction was due to delays in fertilizer shipments during the second quarter of fiscal 2009, caused by poor spring weather. These shipment delays had the effect of delaying the realization of revenue on significant volumes until April.
